                                                                                      JS-6
1

2
                                                                                     8/26/2019
3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   THOUGHTFUL MEDIA GROUP, INC.,               )   Case No. CV 18-3306 FMO (MRWx)
                                                 )
12                        Plaintiff,             )
                                                 )
13                 v.                            )   JUDGMENT
                                                 )
14   MARK INGROUILLE, et al.,                    )
                                                 )
15                        Defendants.            )
                                                 )
16

17          Pursuant to the Court’s Order Re: Motion for Default Judgment, filed contemporaneously

18   with the filing of this Judgment, IT IS ADJUDGED THAT plaintiff Thoughtful Media Group, Inc.

19   shall recover, jointly and severally, damages in the amount of eleven million dollars ($11,000,000)

20   and no cents against defendants Mark Ingrouille, Le Ngoc Linh, and Tran Trung Kien.

21   Dated this 26th day of August, 2019.

22

23                                                                         /s/
                                                                  Fernando M. Olguin
24                                                             United States District Judge

25

26

27

28
